                Case 5:19-cv-00927-OLG Document 1-1 Filed 08/02/19 Page 1 of 1

                                    IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 107.138.24.150

ISP: AT&T U-verse
Physical Location: Round Rock, TX



Hit Date UTC          File Hash                                             Title
06/21/2019 20:44:27   BDA86ADE65C0E7277A803D065825A7DEB67E3186              Fashion Model Private Strip Tease

04/09/2019 05:55:42   50F2E1A6141A9F29B86C9F2631BF0826EF4DDF62              Best Fashion Model Girlfriends

12/14/2018 05:57:57   1D563AD0A859AB6D49E31F736E3454C1AD188DAA Love Burns Again

12/14/2018 05:48:32   29796B5A62224484FB829BF3B84DDB3E02CE4F71              Would You Fuck My Girlfriend

12/14/2018 05:44:23   B198F375167D013B71083DEE646A17D990D51A10              Red Hot Christmas

12/14/2018 05:40:31   82891A385FF32F3569856CE193914F0E3C4925D1              Teach Me About Sex

12/14/2018 05:39:04   C72370F9777E4BC5700A0E96C2EDAB284AA8501F              Hot Fucking with Sexy Sybil and Jake

10/26/2018 12:33:16   6328B208498C109D6EFC9A77581474694711F92B              Afternoon Rendezvous

08/31/2018 11:53:49   8B13C0643AF97C46E7B33AB5FDB77B04E2E5F117              Sex With Gymnasts

07/29/2018 02:54:05   E9B3F020F65BBD3963D8FB2184CF8327F40E6DE1              X Marks The Spot

07/29/2018 01:11:52   ABAF93A6E2F868765C236D60E7770E16CBABF40E              Five Reasons to Love Sex with Blondes

07/18/2018 12:28:31   BC1F91AB1FA496D453C80A2534589ED83BC9F579              Two Gentlemen and A Lady

07/14/2018 14:53:26   7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6              Summertime Sex

07/10/2018 15:13:25   311FC1754315324ABD3FF2E50D5683275A04031F              In Love With Little Caprice


Total Statutory Claims Against Defendant: 14




                                                    EXHIBIT A
WTX48
